                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Thomas Raymond Firriolo,              )        Case No. 6:18-cv-00096-DCC
                                      )
                    Plaintiff,        )
                                      )
v.                                    )                    ORDER
                                      )
Brad Rice, Robert Patrick Color,      )
Michael Pitts, Kennieth Miller,       )
Officer Johnathan Bragg, Officer      )
Andrew Hansen, Christopher Pustiz,    )
John Castil, Trane, Mathew Pritchard, )
David Crotts,                         )
                                      )
                    Defendants.       )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint, Motion for Collateral

Review of the Report and Recommendation, and Motion to Transfer Case. ECF Nos. 1,

17, 18. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.),

this matter was referred to United States Magistrate Judge Paige J. Gossett for pre-trial

proceedings and a Report and Recommendation (“Report”). On February 2, 2018, the

Magistrate Judge issued a Report recommending that Complaint be dismissed without

prejudice and without issuance of service of process.      ECF No. 10.      Plaintiff filed

objections to the Report. ECF No. 13.

                                 LEGAL STANDARD

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The

Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                         ANALYSIS

       The Report recommends that the Complaint be dismissed because this Court does

not have subject matter jurisdiction over this action either through diversity or as a result

of a federal question. While Plaintiff raises several objections to the Report both in his

objections and in various letters filed after the Report, there is no indication that this Court

has jurisdiction over his claims. See ECF Nos. 13, 19, 22. Plaintiff objects to the

Magistrate’s conclusion that there is no diversity jurisdiction; however, as explained in the

Report, it appears that Plaintiff and at least one of the Defendants are residents of South

Carolina. He also objects to the Report’s conclusion that Plaintiff has failed to state a

plausible claim pursuant to 42 U.S.C. § 1983. Plaintiff identifies Defendants Andrew

Hanson and Christopher Putsiz as police officers and states that Kennieth Miller is the

Chief of Police, presumably in an attempt to demonstrate state action as required under

                                               2
§ 1983. However, the only allegation Plaintiff makes against them is that they did not

allow Internal Affairs to investigate a false police report made by Plaintiff’s neighbors,

which does not raise a question of constitutional concern. See West v. Atkins, 487 U.S.

42, 48 (1988) (holding that to state a claim under § 1983, a plaintiff must allege two

essential elements: (1) that a right secured by the Constitution or laws of the United States

was violated, and (2) that the alleged violation was committed by a person acting under

the color of state law). Accordingly, for the reasons listed above and the reasons provided

in the Report, this Court lacks subject matter jurisdiction over Plaintiff’s claims.

                                       CONCLUSION

       Accordingly, the Court adopts the Report and Recommendation of the Magistrate

Judge and overrules Plaintiff’s objections. Plaintiff’s Complaint is DISMISSED without

prejudice and without issuance of service of process. Plaintiff’s Motions for Collateral

Review of the Report and Recommendation [18] and to Transfer Case [17] are denied as

MOOT.


       IT IS SO ORDERED.

                                                          s/Donald C. Coggins, Jr.
                                                          United States District Judge
October 15, 2018
Spartanburg, South Carolina


                                 NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.


                                              3
